Judgment modified by reversing so much thereof as permits recovery of $2,000 to plaintiff Addie Hopkins, and, as so modified, affirmed upon the ground that the evidence establishes that plaintiff wife was agent for plaintiff husband in purchasing the crab meat for the family and that, consequently, under the applicable law of New Jersey, the latter was the purchaser to whom alone the implied warranty of fitness runs. (See Stave v.Giant Food Arcade, 125 N.J.L. 512; Schlosser v. Goldberg,123 N.J.L. 470; Auten v. Johnston, 115 N.J.L. 71, 75-76. See, also, Gimenez v. Great Atlantic  Pacific Tea Co., 264 N.Y. 390;  Gearing v. Berkson, 223 Mass. 257; Hazelton v. FirstNat. Stores, Inc., 88 N.H. 409.)
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.